Citation Nr: 1138210	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-23 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 (West 2002) for various disabilities, to include chronic pancreatitis, abscesses, anemia, and renal failure, claimed to be due to insufficient care received by the VA Medical Center in Kansas City, Kansas prior to hospitalization in September 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1949 to March 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before a Decision Review Officer (DRO) in March 2010.  This transcript has been associated with the file.

The case was brought before the Board in September 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  In a September 2010 decision the Board denied entitlement to compensation under 38 U.S.C. § 1151.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011 the Court endorsed a joint motion for remand (JMR) vacating the Board's denial of entitlement to compensation and remanding the matter for further proceedings.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
The Veteran contends that despite regular treatment at VA, his pancreatic mass lesion went undiagnosed.  The Veteran believes had he received proper care by  VA, prior to his hospitalization in September 2007, the lesion would have been discovered and diagnosed years prior, preventing additional medical problems such as renal failure, anemia and abscesses.  He also stated that he was prescribed medication by VA which caused or exacerbated his condition.  In essence, the Veteran argues that the VAMC was negligent in not diagnosing him earlier.

The evidence reveals that the Veteran was treated at the Topeka VAMC regularly beginning in 2003.  An August 2003 treatment record noted he had gastrointestinal problems secondary to alcohol.  A follow up treatment record from the next day indicated the Veteran suffered from acute pancreatitis and anemia. Subsequent treatment records in August 2003 noted the Veteran had no abdominal pain.  A September 2003 treatment record noted the Veteran reported some weight loss since his discharge from the hospital the previous month.  The Veteran also reported a recent episode of acute pancreatitis, which was alcohol related, and anemia.  A July 2005 VA treatment record noted the Veteran's weight was down 14 pounds since his previous visit.  In a February 2006 treatment record he reported no nausea, vomiting, abdominal pain, diarrhea, or weight loss.  In September 2007, he was admitted to a private hospital after passing out in his truck.  He was later transferred to VA and was diagnosed as having renal failure, anemia, a mass lesion in the pancreatic tail and chronic pancreatitis. 

Compensation under 38 U.S.C.A. § 1151  is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected. A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him under any law administered by VA, and the proximate cause of the disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable. 38 U.S.C.A. § 1151(a)  (West 2002). 

Additionally, VA's General Counsel  has held that under the provisions of 38 U.S.C. § 1151  benefits may be paid for disability or death attributable to VA's failure to diagnose and/or treat a preexisting condition when VA provides treatment or an examination. Disability or death due to a preexisting condition may be viewed as occurring "as a result of" the VA treatment or examination only if a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment which probably would have avoided the resulting disability or death. The General Counsel's opinion went on to explain that the factual elements necessary to support a claim based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant. As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered. VAOPGCPREC 5-2001 (Feb. 5, 2001). The Board is bound by the precedent opinions of VA's General Counsel . 38 C.F.R. § 19.5. This opinion was later codified under regulation: Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2). 

In this case, the veteran's main contention is that VA's fault was that of omission; specifically failure to provide, or advise him to seek, follow-up surveillance and diagnostic tests to make earlier identification of his pancreatic mass. 

As noted in the May 2011 JMR, it was determined that the June 2010 VA examination report was inadequate in that it failed to provide an adequate rationale for why it determined that the care VA provided was not negligent.  The JMR also pointed out that the Board did not address the issue of whether additional disability was caused by an event not reasonably foreseeable.  Thus, the claim must be remanded so that an adequate opinion can be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The claims file and a copy of this remand must be provided to a VA physician with appropriate expertise.  The physician must review the claims file and this remand, and provide the following opinions (all answers should be explained in full):

Whether it is at least as likely as not that a physician, exercising the degree of skill and care ordinarily required of the medical profession, reasonably would have diagnosed his pancreatic mass and rendered treatment prior to September 2007? Whether it is at least as likely as not that the Veteran sustained additional disability attributable to VA's failure to diagnose and/or treat a pancreatic mass lesion?  Whether it is at least as likely as not that VA's administration of Dicyclomine was negligent thereby causing additional disability to include a pancreatic mass lesion and kidney failure or did it cause an event not reasonably foreseeable?

The physician should adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions rendered.  

2. After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

